                                United States Bankruptcy Court
                                 Eastern District of Michigan

In re:
         Casandra M Chandler                                 Case No. 21-30328
                                                             Chapter 13
          Debtor(s)                                          Judge: Joel D Applebaum
_____________________________/

                  Debtor’s Chapter 13 Confirmation Hearing Certificate
                                  [To be completed fully]

         At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the
         following]

         1. ___ Request confirmation of the debtor’s plan, because all timely objections of
         creditors and the trustee have been resolved. I have emailed to the trustee a proposed
         order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
         Management Order.

         2. ___ Request confirmation of the debtor’s plan, even though all timely objections have
         not been resolved. I have emailed to the trustee a proposed order confirming the plan, as
         required in paragraph 2 of the Chapter 13 Case Management Order. The parties are at
         an impasse in attempting to resolve these objections despite all reasonable efforts. The
         following are: (a) the parties whose timely objections have not been resolved; (b) their
         unresolved objections; and (c) the legal and factual issues that must be resolved by the
         Court in connection with confirmation:

                Trustee Objections #1:
                Issues:

                Creditor # 1:
                Objections:
                Issues:

         3. _X__ Request an adjournment of the confirmation hearing to July 20, 2021 due to the
         following good cause:
                Debtor has until July 2, 2021 to pay the filing fees.

         4. ___ Dismiss the case. [The Court will enter an order of dismissal and the case will be
         removed from the docket.]

         5. ___ Convert the case to chapter 7. [The Court will enter an order of conversion to
         chapter 7 and the case will be removed from the docket.]

         6. ___ Re-convert the case to chapter 7. [The case will remain on the docket and parties
         will have an opportunity to be heard.]

Date: __May 4, 2021__                                 /s/ Anthony Y Abueita ____
                                                      Debtor’s Attorney
                                                      Anthony Y Abueita (P-70755)




  21-30328-jda       Doc 43     Filed 05/04/21     Entered 05/04/21 12:04:20       Page 1 of 2
                                           702 Church St, Suite 2
                                           Flint, MI 48502
                                           (810) 235-8669
                                           abueitalaw@gmail.com




21-30328-jda   Doc 43   Filed 05/04/21   Entered 05/04/21 12:04:20   Page 2 of 2
